        Case 1:16-cv-10386-LTS Document 223-1 Filed 08/23/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
ALEXANDER STYLLER, INTEGRATED              )
COMMUNICATIONS & TECHNOLOGIES,             )
INC., JADE CHENG, JASON YUYI, CATHY        )
YU, CAROLINE MARAFAO CHENG,                )
PUSHUN CHENG, CHANGZHEN NI,                )
JUNFANG YU, MEIXIANG CHENG,                )
FANGSHOU YU, and CHANGHUA NI,             )
                                          )
                        Plaintiffs,       ) Civil Action No. 1:16-CV-10386 (LTS)
            v.                            )
                                          )
                                          )
HEWLETT-PACKARD FINANCIAL                 )
SERVICES COMPANY, HEWLETT-PACKARD )
FINANCIAL SERVICES (INDIA) PRIVATE        )
LIMITED, HP INC., HEWLETT PACKARD         )
ENTERPRISE COMPANY, and DAVID GILL,       )
                                          )
                        Defendants.       )
__________________________________________)

                         DECLARATION OF DIMITRY JOFFE, ESQ.

       I, Dimitry Joffe, Esq., a member of the New York State Bar admitted pro hac vice to the

Bar of this Court, declare as follows:

       1.      I am counsel to Plaintiffs in the above-captioned case, and I submit this

declaration in support of Plaintiffs’ Motion to Compel.

       2.      Attaches as Exhibit A hereto is a true and correct copy of Defendants’ responses

and objections to Plaintiffs’ document requests.

       3.      Attaches as Exhibit B hereto is a true and correct copy of Defendants’ amended

responses and objections to Plaintiff’s document requests.

       4.      Attaches as Exhibit C hereto is a true and correct copy of Defendants’ amended

responses to Plaintiffs’ interrogatories.

                                                   1
        Case 1:16-cv-10386-LTS Document 223-1 Filed 08/23/19 Page 2 of 2



       5.      Attaches as Exhibit D hereto is a true and correct copy of Defendants’ initial

disclosures.

       I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge and belief.

Dated: August 23, 2019                                Respectfully Submitted,




                                                      Dimitry Joffe
                                                      Joffe Law P.C.
                                                      765 Amsterdam Avenue, 2C
                                                      New York, NY 10025
                                                      Tel: (917) 929-1964
                                                      Email: dimitry@joffe.law
                                                      Counsel to Plaintiffs




                                                -2-
